                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          GREENVILLE DIVISION
                         Civil Action No. 4:16-CV-84

Jack Howard Cox, Sr., Executor of the
Estate of Percy Ray Cox,

                      Plaintiff,                   ORDER GRANTING
                                                JOINT MOTION TO DISMISS
      v.                                         ONLY SPX CORPORATION,
                                            INDIVIDUALLY AND AS SUCCESSOR
AGCO Corporation,                          IN INTEREST TO BEAR AUTOMOTIVE
American Honda Motor, Inc., et al.           SERVICE EQUIPMENT COMPANY

                      Defendants.

      This matter is before the Court upon the joint motion of Plaintiff Jack Howard

Cox, Sr., Executor of the Estate of Percy Ray Cox, and Defendant SPX Corporation,

individually and as successor in interest to Bear Automotive Service Equipment

Company ("SPX"), to dismiss with prejudice the claims Plaintiff made against SPX and

no others in this civil action. For good cause shown and pursuant to Federal Rule of Civil

Procedure 41(a)(2),

      IT IS, THEREFORE, ORDERED that the Joint Motion to Dismiss is
                                                         )




GRANTED, and all of the Plaintiff's claims against the Defendant SPX are hereby

DISMISSED WITH PREJUDICE, each party to bear its own costs.

      SO ORDERED. This __Jj_ day of October, 2018.




                                         Chief United States District Judge
